Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 10/18/2022. 
Claims 1-20 are pending in the case.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022has been entered. 

Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) 13 and 20 have been fully considered and are persuasive. The 35 U.S.C. § 112(b) rejection of claim(s) 13 and 20 is respectfully withdrawn.
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-20 have been considered, and are persuasive. Applicant argues that the cited references fail to teach the new limitations in the current amended claims.
However, applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) (Efrati (US 20150006510 A1)) in the current rejection below, to teach the new limitations in the current amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3- 8, 10-15, 17-20, are rejected under 35 U.S.C. 103 as being unpatentable over Ewanko (US 20170293399 A1), in view of Efrati (US 20150006510 A1).

Regarding claim 1, Ewanko teaches a computer-implemented method comprising (Ewanko [79-91]):
receiving multi-type media content…, wherein the multi-type media content includes at least a first type of media content… and a second type of media content… (Ewanko [41, 52] media of multiple types is received; 
identifying a first portion of the first type of media content that is in response a second statement in a second portion of the second type of media content; determining a chronological sequence for the first portion of the first type of media content and the second portion of the second type of media content, wherein the first portion of the first type of media content occurs after the second portion of the first type of media content; and generating a final media content presentation file for the determined chronological sequence (Ewanko [30, 37, 41, 72] chronological sequence of media is determined and then displayed in a collage, collage may be displayed with media items in chronological sequence).
Ewanko does not specifically teach the multi-type media content relating to a specific topic, the first type of media content from a first digital platform and the second type of media content from a second digital platform; 
identifying a first statement provided by a first source directed to the specific topic in a first portion of the first type of media content is in response to a second statement provided by a second source directed to the specific topic in a second portion of the second type of media content, wherein the first source providing the first statement is responding to the second statement provided by the second source; 
generating a final media content presentation file for the determined chronological sequence, wherein the second statement provided by the second source directed to the specific topic in the second portion of the second type of media content from the second digital platform is presented first and the first statement provided by the first source directed to the specific topic in the first portion of the first type of media content from the first digital platform is presented second, in the final media content presentation file.  
However Efrati teaches the multi-type media content relating to a specific topic (Efrati [31, 32] conversations may be based on topic, such as Lunch), 
the first type of media content from a first digital platform and the second type of media content from a second digital platform (Efrati [17, 19] media content may be from different digital platforms and may be of different types) ; 
identifying a first statement provided by a first source directed to the specific topic in a first portion of the first type of media content is in response to a second statement provided by a second source directed to the specific topic in a second portion of the second type of media content, wherein the first source providing the first statement is responding to the second statement provided by the second source (Efrati [20, 42, 43] posts that are responses to a first post are determined to determine conversation thread, Efrati [4-6] invention allows related communication over different platforms to be presented in an aggregated conversation history to present a complete picture of a user's communications over a period of time); 
generating a final media content presentation file for the determined chronological sequence, wherein the second statement provided by the second source directed to the specific topic in the second portion of the second type of media content from the second digital platform is presented first and the first statement provided by the first source directed to the specific topic in the first portion of the first type of media content from the first digital platform is presented second, in the final media content presentation file (Efrati Fig. 3 [31, 32] posts for a conversation are displayed in a chronological order starting with the initiating post).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Efrati of the multi-type media content relating to a specific topic, the first type of media content from a first digital platform and the second type of media content from a second digital platform; identifying a first statement provided by a first source directed to the specific topic in a first portion of the first type of media content is in response to a second statement provided by a second source directed to the specific topic in a second portion of the second type of media content, wherein the first source providing the first statement is responding to the second statement provided by the second source; generating a final media content presentation file for the determined chronological sequence, wherein the second statement provided by the second source directed to the specific topic in the second portion of the second type of media content from the second digital platform is presented first and the first statement provided by the first source directed to the specific topic in the first portion of the first type of media content from the first digital platform is presented second, in the final media content presentation file, into the invention suggested by Ewanko; since both inventions are directed towards determining chronological order of media items, and incorporating the teaching of Efrati into the invention suggested by Ewanko would provide the added advantage of related communication over different platforms to be presented in an aggregated conversation history to present a complete picture of a user's communications over a period of time, and the combination would perform with a reasonable expectation of success (Efrati Fig. 3[4-6, 17-20, 31, 32, 42, 43]).

Regarding claim 3, Ewanko and Efrati teach the invention as claimed in claim 1 above. Ewanko further teaches wherein the final media content presentation file utilizes a third type of media content as a base media content to provide context to the first portion of the first type of media content and the second portion of the second type of media content (Ewanko [21, 34] presentation may be displayed in a web page with media displayed).

Regarding claim 4, Ewanko and Efrati teach the invention as claimed in claim 3 above. Ewanko further teaches wherein the first portion of the first type of media content and the second portion of the second type of media content are overlayed on the third type of media content (Ewanko [21, 34] presentation may be displayed in a web page with media displayed).

Regarding claim 5, Ewanko and Efrati teach the invention as claimed in claim 1 above. Ewanko does not specifically teach identifying the multi-type media content based on one or more predefined limits.
However Efrati teaches identifying the multi-type media content based on at least one of: a defined time parameter (Efrati [21, 31] media content may be selected based on user specified limits, user may chose or change time period for selection of media content, time may be posting date and time). 

Regarding claim 6, Ewanko and Chakerian teach the invention as claimed in claim 5 above. Ewanko does not specifically teach wherein the one or more predefined limits are selected from a group consisting of: include file size, video length, audio length, an amount of text, an amount of video files, an amount of audio files, a file version limit, and a publishing date.
However Efrati teaches wherein the one or more predefined limits are selected from … a publishing date (Efrati [21, 31] media content may be selected based on user specified limits, user may chose or change time period for selection of media content, time may be posting date and time). 

Regarding claim 7, Ewanko and Efrati teach the invention as claimed in claim 1 above. Ewanko does not specifically teach responsive to displaying the final media content presentation file in a user interface of a client device associated with a user, querying the user for feedback regarding the final media content presentation file, wherein the user can adjust at least one of: the defined time parameter and the one or more predefined limits.
However Efrati teaches responsive to displaying the final media content presentation file in a user interface of a client device associated with a user, querying the user for feedback regarding the final media content presentation file, wherein the user can adjust at least one of: the defined time parameter and the one or more predefined limits (Efrati [31, 43, 44] user may chose or change categorization of messages or time period for media content at any time).

Claim 8 is for a computer readable medium storing instructions similar in scope to the method of claim 1, and is rejected under the same rationale. Ewanko further teaches a computer program product comprising one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media, the stored program instructions executable by one or more computer processors, the stored program instructions comprising (Ewanko [79-91]).

Claims 10-14 are dependent on claim 8, is for a computer readable medium storing instructions similar in scope to the method of claims 3-7 respectively, and is rejected under the same rationale.
Claim 15 is for a system executing instructions similar in scope to the method of claim 1, and is rejected under the same rationale. Ewanko further teaches a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising (Ewanko [79-91]).
Claims 17-20 are dependent on claim 15, is for a system executing instructions similar in scope to the method of claims 3-6 respectively, and is rejected under the same rationale.

Claims 2, 9 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Ewanko (US 20170293399 A1), in view of Efrati (US 20150006510A1), and further in view of Desealers (US 20180137400 A1).

Regarding claim 2,  Ewanko and Efrati teach the invention as claimed in claim 1 above. Ewanko does not specifically teach applying long short-term memory (LSTM) module working in conjunction with natural language processing to identify the first statement in the first portion of the first type of media content and the second statement in the second portion of the second type of media content
However Desealers teaches applying long short-term memory (LSTM) module working in conjunction with natural language processing to identify the first statement in the first portion of the first type of media content and the second statement in the second portion of the second type of media content (Desealers [31, 34] LSTM may be used to determine meanings of statements to understand statements).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Desealers of applying long short-term memory (LSTM) module working in conjunction with natural language processing to identify the first statement in the first portion of the first type of media content and the second statement in the second portion of the second type of media content, into the invention suggested by Ewanko and Efrati; since both inventions are directed towards determining statements in media content, and incorporating the teaching of Desealers into the invention suggested by Ewanko and Efrati would provide the added advantage of allowing the statements made in media content to be understood, and the combination would perform with a reasonable expectation of success (Desealers [31, 34]).

Claim 9 is dependent on claim 8, is for a computer readable medium storing instructions similar in scope to the method of claim 2, and is rejected under the same rationale.

Claim 16 is dependent on claim 15, is for a system executing instructions similar in scope to the method of claim 2, and is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorny (US 20200186645 A1) teaches displaying a timeline of communications of multiple communication channels.
Kursun (US 9268770 B1) teaches analyzing statements from multiple platforms.
Matas (US 20140137026 A1) teaches enabling a user to submit the comment post to a third party application.
Hamlin (US 20120124147 A1) teaches aggregating messages from different electronic message channels into a common conversation thread.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178